DETAILED ACTION
This is a non-final, first office action on the merits. Claims 1-25 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of Patent No. 17112340.
Claim 1 and 1 of instant application is compared to claims 1 and 1 of patent 17112340 in the following table:
Instant Application: 17333154
Patent: 17112340
1. An information technology system, comprising:
1. (Currently Amended) An information technology system, comprising:

one or more processors; and

a non-transitory computer-readable storage medium having a plurality of instructions stored thereon, which, when executed by the one or more processors, cause the one or more processors to implement:
a cloud-based management platform with a micro-services architecture, the platform having:
a cloud-based management platform with a micro-services architecture, the platform having:
a set of interfaces that are configured to access and configure features of the platform;
a set of interfaces that are configured to access and configure features of the platform;
a set of network connectivity facilities that are configured to direct a set of value chain network entities to connect to the features of the platform;
a set of network connectivity facilities that are configured to direct a set of value chain network entities to connect to the features of the platform;
a set of adaptive intelligence facilities that are configured to automate a set of capabilities of the platform related to at least one of the value chain network entities and the features of the platform;
a set of adaptive intelligence facilities that are configured to automate a set of capabilities of the platform related to at least one of the value chain network entities and the features of the platform;
a set of data storage facilities that are configured to store data collected and handled by the platform, wherein the data is related to at least one of the value chain network entities and the features of the platform; and
a set of data storage facilities that are configured to store data collected and handled by the platform, wherein the data is related to at least one of the value chain network entities and the features of the platform; and
a set of monitoring facilities that are configured to monitor the value chain network entities;
a set of monitoring facilities that are configured to monitor the value chain network entities;
wherein the platform is configured to host a set of applications for directing an enterprise to manage the value chain network entities from a point of origin of a product of the enterprise to a point of customer use.
wherein the platform is configured to host a set of applications for directing an enterprise to manage the value chain network entities from a point of origin of a product of the enterprise to a point of customer use.


This is a provisional double patenting rejection since the conflicting claims have not yet been patented.
Claims 1-25 of the instant application are substantially similar to claims 1-16 of the patent 17112340. 
Both applications’ independent claims recite substantially the same a cloud-based management platform with a micro-services architecture, the platform having: a set of interfaces that are configured to access and configure features of the platform; a set of network connectivity facilities that are configured to direct a set of value chain network entities to connect to the features of the platform; a set of adaptive intelligence facilities that are configured to automate a set of capabilities of the platform related to at least one of the value chain network entities and the features of the platform; a set of data storage facilities that are configured to store data collected and handled by the platform, wherein the data is related to at least one of the value chain network entities and the features of the platform; and a set of monitoring facilities that are configured to monitor the value chain network entities; wherein the platform is configured to host a set of applications for directing an enterprise to manage the value chain network entities from a point of origin of a product of the enterprise to a point of customer use.  The instant application has omitted “one or more processors; and a non-transitory computer readable storage medium having a plurality of instructions stored thereon, which, when executed by the one or more processors” recited in the independent claims of the '340 patent, otherwise the independent claims of the instant and parent applications are substantially similar. The co-pending application claims include similar limitations in a system claim. It is obvious to implement the system recited in the co-pending application by using one or more processors; and a non-transitory computer readable storage medium having a plurality of instructions stored thereon, which, when executed by the one or more processors. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the instant application to have included the various hardware and software elements recited because these amount to the automating of a manual process and it is well settled that automating a manual activity does not make a patentable distinction (n reVenner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958). Accordingly the independent claims of the instant application are obvious variants of those recited in the '340 patent.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, claims 1-25 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea.  Claim 1 includes “a set of adaptive intelligence facilities that are configured to automate a set of capabilities of the platform related to at least one of the value chain network entities and the features of the platform”, “a set of monitoring facilities that are configured to monitor the value chain network entities”, and “directing an enterprise to manage the value chain network entities from a point of origin of a product of the enterprise to a point of customer use”.
The limitations above recite an abstract idea under Step 2A Prong One.  More particularly, the elements above recite certain methods of organizing human activity associated with commercial business relations and/or managing personal behavior or relationships or interactions between people because the elements describe a process for managing a supply chain.  As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claims 2–25 further describe the process for managing a supply chain.  As a result, claims 2–25 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application.  Claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 1 include a set of interfaces, a set of network connectivity facilities, a set of data storage facilities, and a set of applications.  When considered in view of the claim as a whole, the additional elements do not integrate the abstract idea into a practical application because the additional computing elements are generic computing elements that are merely used as a tool to perform the recited abstract idea.  As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 2, 11, and 20-25 do not include any additional elements beyond those recited with respect to claim 1.  As a result, claims 2, 11, and 20-25 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 1.
Claims 3–10 and 12–19 include additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claims 3–10 and 12–19 include a 5G network, an IoT system, a cognitive networking system, a p2p system, an edge intelligence system, a digital twin system, a smart contract system, a robotic process automation system, a data collection system, a distributed data architecture, a graph database, and a sensor system.  When considered in view of the claims as a whole, the additional elements do not integrate the abstract idea into a practical application because the additional computing elements do no more than generally link the use of the recited abstract idea to a particular technological environment.  As a result, claims 3–10 and 12–19 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two. 
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea.  As noted above, claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 1 include a set of interfaces, a set of network connectivity facilities, a set of data storage facilities, and a set of applications.  The additional elements do not amount to significantly more than the abstract idea because the additional computing elements are generic computing elements that are merely used as a tool to perform the recited abstract idea.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, independent claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 2, 11, and 20-25 do not include any additional elements beyond those recited with respect to claim 1.  As a result, claims 2, 11, and 20-25 do not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claim 1.
Claims 3–10 and 12–19 include additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claims 3–10 and 12–19 include a 5G network, an IoT system, a cognitive networking system, a p2p system, an edge intelligence system, a digital twin system, a smart contract system, a robotic process automation system, a data collection system, a distributed data architecture, a graph database, and a sensor system.  The additional elements do not amount to significantly more than the abstract idea because the additional computing elements do no more than generally link the use of the recited abstract idea to a particular technological environment.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claims 3–10 and 12–19 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.  Accordingly, claims 1-25 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claims 1-25 are further rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  A system or apparatus defined merely by software, or terms synonymous with software or files, represents functional descriptive material (e.g. data structures or software) per se. Such material is considered non-statutory when claimed without appropriate corresponding structure. Here, in the broadest reasonable interpretation consistent with the specification, the Applicant’s claim 1 system elements of: “a platform”, “a set of interfaces”, “a set of adaptive intelligence facilities”, “a set of data storage facilities”, and “a set of monitoring facilities” encompass functions that can be executed entirely as software per se.  As currently written, the claimed system lacks structure and is therefore non-statutory.  Accordingly, claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 2-25 also recite elements that encompass functions that can be executed entirely as software per se.  As a result, claims 2-25 are similarly rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-5, 7, 9, and 16-25 are rejected under 35 U.S.C. 103 as being unpatentable over Held et al. (US Pub No. 2016/0042321) in view of Malladi et al. (US Pub No. 2017/0060574).
Regarding claim 1, Held discloses an information technology system, comprising:
a cloud-based management platform (See Held, FIG. 1 and paragraph 31), the platform having:
a set of interfaces that are configured to access and configure features of the platform (See Held, paragraphs 34-35 and 48, wherein interfaces are provided for manipulating sets of data associated with the logistics system);
a set of network connectivity facilities that are configured to direct a set of value chain network entities to connect to the features of the platform (See Held, paragraph 32, wherein networking elements are disclosed);
a set of adaptive intelligence facilities that are configured to automate a set of capabilities of the platform related to at least one of the value chain network entities and the features of the platform (See Held, paragraphs 57 and 59, wherein adaptive, intelligent agents automatically manage sensor functionality);
a set of data storage facilities that are configured to store data collected and handled by the platform, wherein the data is related to at least one of the value chain network entities and the features of the platform (See Held, FIG. 3 and paragraph 31, wherein a repository database is disclosed as storing supply chain data); and
a set of monitoring facilities that are configured to monitor the value chain network entities (See Held, paragraphs 76-78, wherein sensor capabilities are disclosed);
wherein the platform is configured to host a set of applications for directing an enterprise to manage the value chain network entities from a point of origin of a product of the enterprise to a point of customer use (See paragraph 33, wherein the disclosure is disclosed with respect to related applications; and see paragraphs 75-80, wherein goods are managed from origin to sale).
Held et al. fails to explicitly disclose a micro-services architecture. 
Analogous art Malladi et al. discloses a cloud-based management platform with a micro-services architecture (see Malladi, para [0150] in view of paragraph 7, wherein the cloud system is managed according to microservices).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Held, regarding the systems and methods for providing logistics data, to have included a cloud-based management platform with a micro-services architecture because it would improve on-time delivery of the cargo. Held discloses cloud networking elements. Using the internet of things sensor streams system of Malladi would improve the efficiency of industrial operations and processes in real time.
Regarding claim 2, Held discloses the system of claim 1, wherein the set of interfaces includes at least one of a demand management interface and a supply chain management interface (See Held, paragraphs 76-78, wherein paragraphs 34 and 74-75, wherein interfaces are disclosed with respect to managing supply and demand).
Regarding claim 4, Held discloses the system of claim 1.
Held et al. fails to explicitly disclose an Internet of Things system deployed in a supply chain infrastructure facility operated by the enterprise.
Malladi discloses wherein the set of network connectivity facilities includes an Internet of Things system deployed in a supply chain infrastructure facility operated by the enterprise (See Malladi, paragraphs 3-4 and 61, wherein loT devices are disclosed with respect to infrastructure facilities).
One of ordinary skill in the art would have recognized that applying the known technique of Malladi would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Regarding claim 5, Held discloses the system of claim 1, wherein the set of network connectivity facilities includes a cognitive networking system deployed in a supply chain infrastructure facility operated by the enterprise (See Held, paragraphs 59-61, wherein a "brain" networking system is deployed).
Regarding claim 7, Held discloses the system of claim 1, 
Held et al. fails to explicitly disclose the set of adaptive intelligence facilities includes an edge intelligence system deployed in a supply chain infrastructure facility operated by the enterprise.
Malladi discloses wherein the set of adaptive intelligence facilities includes an edge intelligence system deployed in a supply chain infrastructure facility operated by the enterprise (See Malladi, paragraph 7, in view of paragraphs 3-4, wherein edge intelligence systems are disclosed in the context of supply chain infrastructure).
One of ordinary skill in the art would have recognized that applying the known technique of Malladi would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Regarding claim 9, Held discloses the system of claim 1, wherein the set of adaptive intelligence facilities includes a self- configuring data collection system deployed in a supply chain infrastructure facility operated by the enterprise (See Held, paragraphs 57 and 59, wherein adaptive, intelligent agents automatically manage sensor functionality, and paragraph 78, wherein automated, real-time sensor adjustments are disclosed).
Regarding claim 16, Held discloses the system of claim 1, wherein the set of monitoring facilities, as set forth above with claim 1.
Held et al. fails to explicitly disclose an Internet of Things monitoring system.
Malladi discloses the set of monitoring facilities includes an Internet of Things monitoring system (See Malladi, paragraphs 3-4 and 61, wherein loT devices are disclosed with respect to infrastructure facilities).
One of ordinary skill in the art would have recognized that applying the known technique of Malladi would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Regarding claim 17, Held discloses 17. The system of claim 1, wherein the set of monitoring facilities includes a sensor system deployed in an infrastructure facility operated by the enterprise (see Held, paragraphs 76-79, wherein sensor monitoring is disclosed).
Regarding claim 18, Held discloses the system of claim 1, wherein the set of applications includes a set of applications of at least two types from among a set of supply chain management applications, demand management applications, intelligent product applications, and enterprise resource management applications (see Held, paragraph 30, wherein members of the supply chain, including manufacturers of goods, may provide upto-date information, supplied to the cloud management; Fig. 6, shipping data, predictive demand, and agents throughout the system connect; paragraph 33, wherein the disclosure is disclosed with respect to related applications; paragraph 34, wherein the logistics impacting data may include specific customer data (obtained by way of Enterprise Resource Planning (ERP) business management software and/or Customer Relationship Management (CRM) system) and/or third-party information that may play a role in the decision making process; paragraph 74, wherein the system may also include a way to predict product demand, and communicate back to the supply chain).
Regarding claim 19, Held discloses the system of claim 1, wherein the set of applications includes an asset management application (see Held, paragraphs 27-28, wherein objects associated with the cargo include sensors that may track throughout).
Regarding claim 20, Held discloses the system of claim 1, wherein the value chain network entities are selected from the group consisting of products, suppliers, producers, manufacturers, retailers, businesses, owners, operators, operating facilities, customers, consumers, workers, mobile devices, wearable devices, distributors, resellers, supply chain infrastructure facilities, supply chain processes, logistics processes, reverse logistics processes, demand prediction processes, demand management processes, demand aggregation processes, machines, ships, barges, warehouses, maritime ports, airports, airways, waterways, roadways, railways, bridges, tunnels, online retailers, ecommerce sites, demand factors, supply factors, delivery systems, floating assets, points of origin, points of destination, points of storage, points of use, networks, information technology systems, software platforms, distribution centers, fulfillment centers, containers, container handling facilities, customs, export control, border control, drones, robots, autonomous vehicles, hauling facilities, drones/robots/AVs, waterways, and port infrastructure facilities (see Held, paragraph 88, wherein a member of a supply chain associated with the one or more products).
Regarding claim 21, Held discloses the system of claim 1, wherein the platform manages a set of demand factors, a set of supply factors, and a set of supply chain infrastructure facilities (see Held, paragraphs 75-79, wherein supply and demand factors are managed in conjunction with supply chain resource infrastructure).
Regarding claim 22, Held discloses the system of claim 21, wherein the supply factors are factors selected from the group consisting of Component availability, material availability, component location, material location, component pricing, material pricing, taxation, tariff, impost, duty, import regulation, export regulation, border control, trade regulation, customs, navigation, traffic, congestion, vehicle capacity, ship capacity, container capacity, package capacity, vehicle availability, ship availability, container availability, package availability, vehicle location, ship location, container location, port location, port availability, port capacity, storage availability, storage capacity, warehouse availability, warehouse capacity, fulfillment center location, fulfillment center availability, fulfillment center capacity, asset owner identity, system compatibility, worker availability, worker competency, worker location, goods pricing, fuel pricing, energy pricing, route availability, route distance, route cost, and route safety factors (see Held, paragraph 9, wherein location of the product within the retail space).
Regarding claim 23, Held discloses the system of claim 21, wherein the demand factors are factors selected from the group consisting of product availability, product pricing, delivery timing, need for refill, need for replacement, manufacturer recall, need for upgrade, need for maintenance, need for update, need for repair, need for consumable, taste, preference, inferred need, inferred want, group demand, individual demand, family demand, business demand, need for workflow, need for process, need for procedure, need for treatment, need for improvement, need for diagnosis, compatibility to system, compatibility to product, compatibility to style, compatibility to brand, demographic, psychographic, geolocation, indoor location, destination, route, home location, visit location, workplace location, business location, personality, mood, emotion, customer behavior, business type, business activity, personal activity, wealth, income, purchasing history, shopping history, search history, engagement history, clickstream history, website history, online navigation history, group behavior, family behavior, family membership, customer identity, group identity, business identity, customer profile, business profile, group profile, family profile, declared interest, and inferred interest factors (see Held, paragraph 30, wherein a supply chain may be provided the most up-to-date calculation of an estimated scheduled delivery for their cargo).
Regarding claim 24, Held discloses the system of claim 21, wherein the supply chain infrastructure facilities are facilities selected from the group consisting of ship, container ship, boat, barge, maritime port, crane, container, container handling, shipyard, maritime dock, warehouse, distribution, fulfillment, fueling, refueling, nuclear refueling, waste removal, food supply, beverage supply, drone, robot, autonomous vehicle, aircraft, automotive, truck, train, lift, forklift, hauling facilities, conveyor, loading dock, waterway, bridge, tunnel, airport, depot, vehicle station, train station, weigh station, inspection, roadway, railway, highway, customs house, and border control facilities (see Held, paragraph 66, wherein a container ( e.g., shipping container, freight container, etc.)).
Regarding claim 25, Held discloses the system of claim 1, wherein the set of applications involves a set selected from the group consisting of supply chain, asset management, risk management, inventory management, demand management, demand prediction, demand aggregation, pricing, positioning, placement, promotion, blockchain, smart contract, infrastructure management, facility management, analytics, finance, trading, tax, regulatory, identity management, commerce, ecommerce, payments, security, safety, vendor management, process management, compatibility testing, compatibility management, infrastructure testing, incident management, predictive maintenance, logistics, monitoring, remote control, automation, self-configuration, self-healing, self-organization, logistics, reverse logistics, waste reduction, augmented reality, virtual reality, mixed reality, demand customer profiling, entity profiling, enterprise profiling, worker profiling, workforce profiling, component supply policy management, product design, product configuration, product updating, product maintenance, product support, product testing, warehousing, distribution, fulfillment, kit configuration, kit deployment, kit support, kit updating, kit maintenance, kit modification, kit management, shipping fleet management, vehicle fleet management, workforce management, maritime fleet management, navigation, routing, shipping management, opportunity matching, search, advertisement, entity discovery, entity search, distribution, delivery, and enterprise resource planning applications (see Held, paragraphs 75-79, wherein supply and demand factors are managed in conjunction with supply chain resource infrastructure).
Claims 3, 6, 10, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Held (U.S. 2016/0042321), in view of Malladi et al. (U.S. 2017/0060574), and further in view of Sachs et al. (U.S. 2020/0259896).
Regarding claim 3, Held discloses the system of claim 1, wherein the set of network connectivity facilities, as set forth above with claim 1.
While Held discloses a 4G network system deployed in a supply chain infrastructure facility operated by the enterprise.
Held et al. and Malladi et al. combined fail to explicitly disclose a 5G network system deployed in a supply chain infrastructure facility operated by the enterprise. 
Analogous art Sachs et al. discloses a 5G network system deployed in a supply chain infrastructure facility operated by the enterprise (see Sachs, Abstract, in view of para [0367], wherein 5G network integration is disclosed in the context of supply chain optimization). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Held, regarding the systems and methods for providing logistics data, to have included a 5G network system deployed in a supply chain infrastructure facility operated by the enterprise because it would improve on-time delivery of the cargo. Held discloses cloud networking elements. Using the industrial automation with sg and beyond of Sachs would enable improved positioning accuracy.
Regarding claim 6, Held discloses the system of claim 1, wherein the set of network connectivity facilities, as set forth above with claim 1.
Held et al. and Malladi et al. combined fail to explicitly disclose a peer- to-peer network system deployed in a supply chain infrastructure facility operated by the enterprise.
Sachs discloses wherein the set of network connectivity facilities includes a peer- to-peer network system deployed in a supply chain infrastructure facility operated by the enterprise (See paragraph 2317, in view of paragraph 367, wherein peer-to-peer synchronization is disclosed in the context of supply chain optimization).
One of ordinary skill in the art would have recognized that applying the known technique of Sachs would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 3.
Regarding claim 10, Held discloses the system of claim 1, wherein the set of adaptive intelligence facilities includes attributes of at least one value chain network entity of the value chain network entities controlled by the enterprise (See Held, paragraph 61, wherein each shipment is modeled, and wherein each model implicitly represents attributes of network chain entities in view of paragraph 28).
Held et al. and Malladi et al. combined fail to explicitly disclose a digital twin system.
Sachs discloses a digital twin system representing attributes of at least one value chain network entity of the value chain network entities controlled by the enterprise (See Sachs, paragraphs 364-365, wherein a digital twin system in view of paragraph 682, wherein (quality attributes relating to the system's operation) determines where to deploy certain tasks. Keeping data close to where it is used is advantageous for time constrained tasks, in view of paragraph 367, wherein peer-to-peer synchronization is disclosed in the context of supply chain optimization).
One of ordinary skill in the art would have recognized that applying the known technique of Sachs would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 3.
Regarding claim 12, Held discloses the system of claim 1, wherein the set of data storage facilities, as set forth above with claim 1.
Held et al. and Malladi et al. combined fail to explicitly disclose a distributed data architecture.
Sachs discloses wherein the set of data storage facilities uses a distributed data architecture (See Sachs, paragraph 1995, wherein a distributed storage system is disclosed).
One of ordinary skill in the art would have recognized that applying the known technique of Sachs would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 3.
Regarding claim 15, Held discloses the system of claim 1, wherein the set of data storage facilities, as set forth above with claim 1.
Held et al. and Malladi et al. combined fail to explicitly disclose a graph database representing a set of hierarchical relationships of the value chain network entities.
Sachs discloses wherein the set of data storage facilities uses a graph database representing a set of hierarchical relationships of the value chain network entities (See Sachs, paragraph 1902, wherein in view of FIG. 27, wherein graph database queries are disclosed in the context of hierarchical networks).
One of ordinary skill in the art would have recognized that applying the known technique of Sachs would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 3.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Held (U.S. 2016/0042321), in view of Malladi et al. (U.S. 2017/0060574), and further in view of Mungla, Beryl Okwado et al. (Robotic Process Automation for Inventory Control and Management: A Case of Freight Forwarders Solutions, Dissertation, June 2019).
Regarding claim 8, Held discloses the system of claim 1, wherein the set of adaptive intelligence facilities (See Held, paragraphs 57 and 59, wherein adaptive, intelligent agents automatically manage sensor functionality, and paragraph 78, wherein automated, real-time sensor adjustments are disclosed).
Held et al. and Malladi et al. combined fail to explicitly disclose a robotic process automation system. 
Analogous art Mungla et al. discloses a robotic process automation system (see Mungla, abstract, wherein robotic process automation, a disruptive, new technology leveraging on artificial intelligence was used in this study to automate the business processes performed in the inventory control and management module of a warehouse management system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Held, regarding the systems and methods for providing logistics data, to have included a robotic process automation system because it would improve on-time delivery of the cargo. Held discloses cloud networking elements. Using the Robotic Process Automation for Inventory Control of Mungla would improve overall operation efficiency.
Claims 11 and 13 rejected under 35 U.S.C. 103 as being unpatentable over Held (U.S. 2016/0042321), in view of Malladi et al. (U.S. 2017/0060574), and further in view of Makhija et al. (U.S. 2020/0258031).
Regarding claim 11, Held discloses the system of claim 1, wherein the set of adaptive intelligence, as set forth above with claim 1.
Held et al. and Malladi et al. combined fail to explicitly disclose a smart contract system that is configured to automate a set of interactions among the value chain network entities. 
Analogous art Makhija et al. discloses a smart contract system that is configured to automate a set of interactions among the value chain network entities (See Makhija, paragraphs 78-79, wherein smart contract execution is employed to manage the supply chain).
As disclosed above, Held discloses a system directed to monitoring logistics data in order to manage a supply chain, and Malladi discloses a system directed to a sensor stream system used in managing supply chains. Makhija discloses a system directed to managing and operating a supply chain. Each reference discloses a system directed to managing supply chains. The technique of utilizing a smart contract system is applicable to the systems of Held and Malladi as they each share characteristics and capabilities; namely, they are directed to supply chain management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Held, regarding the systems and methods for providing logistics data, to have included a smart contract system that is configured to automate a set of interactions among the value chain network entities because it would improve on-time delivery of the cargo. Held discloses cloud networking elements. Using the supply chain management system of Makhija would improve overall operation efficiency. 
Regarding claim 13, Held discloses the system of claim 1, wherein the set of data storage facilities uses a blockchain.
Held et al. and Malladi et al. combined fail to explicitly disclose a blockchain. 
Analogous art Makhija et al. discloses wherein the set of data storage facilities uses a blockchain (See Makhija, paragraphs 8-9, wherein the blockchain includes a plurality of linked data blocks with multiple branches).
One of ordinary skill in the art would have recognized that applying the known technique of Sachs would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 11.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Held (U.S. 2016/0042321), in view of Malladi et al. (U.S. 2017/0060574), and further in view of Shah et al. (U.S. 2018/0336286).
Regarding claim 14, Held discloses the system of claim 1, wherein the set of data storage facilities, as set forth above with claim 1.
Held et al. and Malladi et al. combined fail to explicitly disclose a distributed ledger. 
Analogous art Shah et al. discloses wherein the set of data storage facilities uses a distributed ledger (see Shah, paragraph [0126], wherein the private data store 1004 may provide a virtual storage to facilitate interaction, and presentation of the computer executable files according to granted access for the user and the associated computing device 1002, in view of paragraph [0129], wherein a record of transactions including access and sharing of the computer executable data files across various terminals/devices stored on the blockchain in the form of computer executable distributed ledgers 1008 may provide proof to command the necessary trust among the terminals/devices (such as those associated with various participants) to cooperate through a peer-to-peer or peer-to client distributed digital ledger technology).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Held, regarding the systems and methods for providing logistics data, to have included the set of data storage facilities uses a distributed ledger because it would improve on-time delivery of the cargo. Held discloses cloud networking elements. Using the multi-source user generated electronic data integration of Shah would improve form of blockchain technology to manage verification.
Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure.
(US Pub No. 2006/0242154; US Pub No. 2018/0136633; and Markus Eich (A Robot Application for Marine Vessel Inspection, Journal of Field Robotics 31(2), 319–341 (2014)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ KASSIM whose telephone number is (571)272-8534.  The examiner can normally be reached on Mon - Fri (8am - 5pm) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        11/16/2022